635 F.2d 324
11 Envtl. L. Rep. 20,168
NATIONAL CENTER FOR PRESERVATION LAW, Preservation Societyof Charleston, The Charlestown NeighborhoodAssociation, Charlestown VillageAssociation, Appellants,v.Moon LANDRIEU, as Secretary of the Department of Housing andUrban Development; Robert T. Hall, as Assistant Secretary ofCommerce and Administrator for Economic Development of theEconomic Development Administration; Richard H. Jenrette, asChairman, and David K. Wilson, as Vice Chairman of theAdvisory Council on Historic Preservation; and Joseph P.Riley, Jr., as Mayor of the City of Charleston, SouthCarolina, a municipal corporation, Appellees.The Municipal Association of South Carolina, Amicus Curiae.
No. 80-1597.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 10, 1980.Decided Dec. 22, 1980.

Patricia A. Barald, William M. Paul, Washington, D. C.  (Theodore L. Garrett, David F. Williams, Covington & Burling, Washington, D. C., Mary Ann Marwick, Summerville, S. C., Henry Lord, Piper & Marbury, Baltimore, Md., on brief), for appellants.
Charlotte R. Bell, Dept. of Justice, Washington, D. C.  (Anthony C. Liotta, Acting Asst. Atty. Gen., Washington, D. C., Thomas E. Lydon, U. S. Atty., Columbia, S. C., Heidi Solomon, Asst. U. S. Atty., Charleston, S. C., Anne S. Almy, Dept. of Justice, Washington, D. C., on brief), for Federal appellees.
Marc L. Fleischaker, Columbia, S. C.  (James A. Kidney, Charles R. Claxton, Arent, Fox, Kintner, Plotkin & Kahn, Washington, D. C., William B. Regan, Alice Paylor, Corp. Counsel, Charleston, S. C., on brief), for appellee, City of Charleston.
Huger Sinkler, Charleston, S. C.  (M. William Youngblood, Sinkler Gibbs & Simons, Charleston, S. C., on brief), for amicus curiae Municipal Ass'n of South Carolina.
Before WINTER, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Plaintiffs, three organizations of local citizens, many of whose members live in the residential neighborhoods adjacent to the Charleston Center Project proposed to be built in the heart of Charleston, South Carolina's Old and Historic District, appeal from a summary judgment entered against them.  In the district court they sought, on a number of legal theories, declaratory and injunctive relief to prevent the Department of Housing and Urban Development (HUD) and the Economic Development Administration (EDA) from disbursing two federal grants totaling $7.15 million to the City of Charleston.  The grants were earmarked for various activities related to the Charleston Center Project, including acquisition of land for a parking garage, construction of street improvements, relocation of residents, and archeological studies.  Plaintiffs also sought to enjoin the City from beginning construction of the Project.


2
Before us plaintiffs contend that (1) the Secretary of HUD and the Administrator of EDA improperly delegated to the City their responsibilities under the National Environmental Policy Act, 42 U.S.C. §§ 4321-4347; (2) the Secretary of HUD, the Administrator of EDA and the Advisory Council on Historic Preservation failed to comply with the requirements of the National Historic Preservation Act, 16 U.S.C. §§ 470-470t, in approving the grants; (3) the Secretary of HUD violated the terms of the Housing and Community Development Act, 42 U.S.C. §§ 5301-5317, and the regulations adopted thereunder in determining that the Charleston Center Project was eligible for funding by an Urban Development Action Grant; (4) Charleston's Supplement to the Final Environmental Impact Statement fails to satisfy the requirements of the National Environmental Policy Act and the regulations of the Council on Environmental Quality; and (5) political influence was exerted to affect improperly EDA's decision to award the grant and such improper influence requires reconsideration of the award by an impartial decisionmaker.


3
In an exhaustive and detailed opinion, the district court rejected all of plaintiffs' contentions-correctly, we think.  We have examined with care the opinion of the district court and the contentions advanced on appeal, and we conclude that the opinion of the district court sufficiently answers each contention.  We affirm for the reasons articulated therein.  National Center for Preservation Law v. Landrieu, 496 F.Supp. 716 (D.C.S.C.1980).


4
AFFIRMED.